DETAILED ACTION
This Office Action is in response to the filing of the application on 2/26/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-18 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 8-10 fail to comply with 47 CFR 1.84(h)(1) where an exploded view should be embraced with brackets to show the relationship between the components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, and 13 are objected to because of the following informalities:
Claim 1 line 9 and claim 10 both recite the term “users” which should be changed to read --user’s-- in order to show that the recited body part does belong to the user, rather than there being a plurality of users.
Claim 5 lines 1-2 recite the language “second opening; a removable cap.” Examiner suggests changing to read --second opening; and a removable cap-- in order to improve the readability of the claim. 
Claim 13 line 11 recites the language “sucks on the mouthpiece.” Examiner suggests changing to read --and begins sucking-- in order to correct a grammatical issue. 
Claim 13 line 13 recites the language “users” which should be changed to read --user’s-- in order to show that the recited body part does belong to the user, rather than there being a plurality of users.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 and 13-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the language “said first hole is smaller than said first opening to create a pressure differential between the users lungs and the atmospheric pressure when the user draws fluid through said first opening to lower the users diaphragm while simultaneously requiring the user to open and then close the user's epiglottis.” in lines 8-11, and claim 13 recites the limitation “whereby a user suffering from hiccups places their mouth over the mouth placement section sucks on the mouthpiece to draw fluid through the hole into the interior space and through the mouth placement section to create a pressure differential between the user's lungs and the atmospheric pressure to lower the users diaphragm.” in lines 10-13. Both of these limitations appear to require a human user, which is not patent eligible subject matter. Applicant is advised to use “adapted to” or “configured to” language in order to make it clear that the Applicant is not intending to claim a human user. 
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visconti (US Pat. 3,610,483).
Regarding claim 1, Visconti discloses a device for relieving hiccups (the device of Figs. 1-4 where it is understood that relieving hiccups is an intended use limitation, and the general principle of the device is providing suction to ingest a liquid which is analogous to the Applicant’s invention, and thus should amount to some relief for hiccups) comprising: a body having a first end and a second end (see tubular member 30, having a first end at closure member 32 and a second end at closure member 34 in Fig. 3), said first and second ends being spaced from one another (see Fig. 3 where the ends of tubular member 30 are spaced apart); said body defining an interior space (the internal lumen space of tubular member 30 in Fig. 3); said first end having a first opening in fluid communication with said interior space (the upper orifice of tubular member 30 that is enclosed by closure member 32, in fluid communication with the rest of the lumen of tubular member 30 in Fig. 3) and said second end having a first hole in communication with said interior space (see a first of apertures 33 in Fig. 3 on the second end of the tubular member 30), said first opening adapted to receive a user's mouth to draw fluid through said first hole into said interior space and through said first opening into the user's mouth (see Col. 4 lines 10-19); said first hole is smaller than said first opening to create a pressure differential between the users lungs and the atmospheric pressure when the user draws fluid through said first opening (see Col. 4 lines 10-19 where the apertures 33 in Fig. 3 are smaller than the orifice at the top of tubular member 30, and the user creates a negative pressure through suction which causes a pressure differential within the lumen of the tubular member to draw fluid out the upper orifice) to lower the users diaphragm while simultaneously requiring the user to open and then close the user's epiglottis (it is understood that the user provides an oral suction force to the device (Col. 4 lines 10-19) which results in a lowering of the diaphragm and an initial opening of the epiglottis so that suctioned air can be drawn into the lungs, followed by a closing of the epiglottis as the liquid is drawn in and ingested).
Regarding claim 2, Visconti discloses wherein said body is a hollow tube (tubular member 30 in Fig. 3).
Regarding claim 4, Visconti discloses a mouthpiece connected to said first end in fluid communication with said first opening (where the upper section of tubular member 30 in Fig. 3 under closure member 32 is a mouthpiece).
Regarding claim 5, Visconti discloses wherein said second end has a second opening (a second of the apertures 33 in Fig. 3); a removeable cap closes said second opening (closure member 34 in Fig. 3 which encloses the apertures 33 before it is removed).
Regarding claim 7, Visconti discloses wherein said first hole extends through said body portion (apertures 33 in Fig. 3 extend through the body of tubular member 30, such that the hole connects the inner lumen to atmosphere).
Regarding claim 13, Visconti discloses a device for relieving hiccups (the device of Figs. 1-4 where it is understood that relieving hiccups is an intended use limitation, and the general principle of the device is providing suction to ingest a liquid which is analogous to the Applicant’s invention, and thus should amount to some relief for hiccups) comprising: a body having a first open end and a second open end (see tubular member 30, having a first open end near closure member 32 as the upper orifice, and a second open end at closure member 34 which has access to atmosphere through apertures 33 in Fig. 3), said body defining an interior space (the internal lumen space of tubular member 30 in Fig. 3); a mouth placement section on said first end, said mouth placement section being in fluid communication with said interior space (where the upper section of tubular member 30 in Fig. 3 under closure member 32 is a mouthpiece in fluid communication with the inner lumen of tubular member 30); a closure covering said second open end, closing off said second open end (closure member 34 in Fig. 3 which encloses the apertures 33 before it is removed); a hole extending into said body adjacent said second end, said hole being in fluid communication with said interior space and said mouth placement section (apertures 33 in Fig. 3, which commentate with the lumen of tubular member 30, and have fluid connection to the upper portion of tubular member 30 where the mouth is to be placed); said hole being substantially smaller than said first open end (see Col. 4 lines 10-19 where apertures 33 are smaller than the orifice at the upper end of tubular member 30 in Fig. 3); whereby a user suffering from hiccups places their mouth over the mouth placement section sucks on the mouthpiece to draw fluid through the hole into the interior space and through the mouth placement section to create a pressure differential between the user's lungs and the atmospheric pressure to lower the users diaphragm (see Col. 4 lines 10-19 where the apertures 33 in Fig. 3 are smaller than the orifice at the top of tubular member 30, and the user creates a negative pressure through suction when placing their mouth on the upper end of tubular member 30, which causes a pressure differential within the lumen of the tubular member to draw fluid out the upper orifice; it is noted that the suffering from hiccups is an intended use limitation, as the device is capable of being used on a patient that is experiencing hiccups).
Regarding claim 14, Visconti discloses wherein said body is a hollow tube (tubular member 30 in Fig. 3).
Regarding claim 16, Visconti discloses a mouthpiece connected to said first end in fluid communication with said first opening (where the upper section of tubular member 30 in Fig. 3 under closure member 32 is a mouthpiece).
Regarding claim 17, Visconti discloses wherein said closure is a cap attached to said second open end  (closure member 34 in Fig. 3 which encloses the apertures 33 by acting as a cap member).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti as applied to claims 2 and 13 above, respectively, and further in view of Garvin (US Pat. 5,234,117).
Regarding claims 3 and 15, Visconti discloses a hollow tube.
Visconti lacks a detailed description of said hollow tube having a rectangular cross section.
However, Garvin teaches straw-like suction device where the tubular member has a rectangular cross section (see mouthpiece 38 in Fig. 1 and Col. 3 lines 30-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-section of the tubular member of Visconti to be a rectangular cross-section as taught by Garvin, as it would be a simple matter of design choice for one of ordinary skill in the art to choose any shape tube and mouthpiece they want. Further, there is no criticality to the shape, as seen in [0025] of the Applicant’s specification.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti as applied to claims 5 and 17 above, where applicable, and further in view of Tamburri (US Pat. 3,721,240).
Regarding claims 6 and 18, Visconti discloses wherein a cap where said cap is removable from interacting with a first hole.
Visconti lacks a detailed description of wherein said cap has at least one second hole and said cap is rotatable upon said second end to align said second hole with said first hole.
However, Tamburri teaches a similar device for a user providing suction to a mouthpiece to ingest a gas, where a cap member has a second hole (cap 28 in Fig. 2, with hole 32) and said cap is rotatable upon said second end to align said second hole with said first hole (see Col. 3 lines 11-20 and Col. 3 lines 38-55 where the cap rotates such that a first hole 31 of the tubular body of sleeve 26 aligns with the second hole 32 of the cap 28 to provide a flow path between the mouth and atmosphere for a suction effect).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Visconti to be rotatably connected to the tubular body and have a second hole in the cap as taught by Tamburri, as it would be a simple substation of one type of cap for another, with the benefit of allowing for the device to easily be configured between a “use” state and a “closed” state so that the user can better control when suction can occur (Tamburri; Col. 3 lines 40-45).
Claims 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti in view of Tamburri as applied to claim 6, and further in view of Pierce (US Pat. 10,307,005).
Regarding claim 8, the modified Visconti device, as modified in claim 6, has everything as claimed, including a device for relieving hiccups (Visconti; the device of Figs. 1-4 where it is understood that relieving hiccups is an intended use limitation, and the general principle of the device is providing suction to ingest a liquid which is analogous to the Applicant’s invention, and thus should amount to some relief for hiccups) comprising: a hollow body having a first end and a second end (Visconti; see tubular member 30, having a first end at closure member 32 and a second end at closure member 34 in Fig. 3), said first end being adopted to receive a user's mouth (Visconti; see Col. 4 lines 10-19 where the upper portion of tubular member 30 in Fig. 3 under closure member 32 receives the user’s mouth); said second end being spaced from said first end (Visconti; see Fig. 3 where the ends of tubular member 30 are spaced apart); a first hole extends through said hollow body adjacent said second end (Visconti; see a first of apertures 33 in Fig. 3 on the second end of the tubular member 30); and a cap mounted to said second end (Visconti; closure member 34 in Fig 3, modified to be the cap 28 in Fig. 2 of Tamburri), said cap having at least one second hole (Tamburri; hole 32 in Fig. 2), said cap being rotatable to align said first and second holes to allow fluid to be drawn through said aligned first and second holes through said hollow tube and through said first end (Tamburri; see Col. 3 lines 11-20 and Col. 3 lines 38-55 where the cap rotates such that a first hole 31 of the tubular body of sleeve 26 aligns with the second hole 32 of the cap 28 to provide a flow path between the mouth and atmosphere for a suction effect).
The modified Visconti device lacks a detailed description of whereby said first and second holes are sized to require a suction of at least 10 cm of water.
However, Pierce teaches a similar device for applying a suction force to a straw member, where the pressure required to perform the suction is 2-4 psi (see Col. 8 lines 47-67, where 1 psi is about 70.3 cm water).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the required suction force of the tubular member of the modified Visconti device to be 2-4 psi of suction as taught by Pierce, as it would be a simple matter of design choice for one of ordinary skill in the art to choose a suction force greater than 10 cm water, including known suction forces for straw members such as 2-4 psi. It is understood that in using a suction force of 2-4 psi, the holes/ orifices must be sized so that the applied force is able to be used in the system. 
Regarding claim 9, the modified Visconti device has wherein said body is a hollow tube (Visconti; tubular member 30 in Fig. 3).
Regarding claim 11, the modified Visconti device has a mouthpiece connected to said first end in fluid communication with said first opening (Visconti; where the upper section of tubular member 30 in Fig. 3 under closure member 32 is a mouthpiece).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Visconti in view of Tamburri and Pierce as applied to claim 8 above, and further in view of Staniforth et al (US Pat. 7,089,934).
Regarding claim 12, the modified Visconti device has a cap is on said second end for easy removal.
The modified Visconti device lacks a detailed description of wherein said cap is snap fit to said second end for easy removal and re-attachment. 
However, Staniforth teaches a similar device for oral ingestion through suction, where a cap member is attached by snap fit to one end of the device (see cap 9 in Fig. 2, and Col. 18 lines 41-47).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the cap to the tubular member of the modified Visconti device to be a snap fit connection as taught by Staniforth, as it would be a simple substitution for one type of connection between the cap and tubular member for another, with the benefit of being easy to both detach and reattach for repeated use. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Visconti in view of Tamburri and Pierce as applied to claim 9 above, and further in view of Garvin.
Regarding claim 10, the modified Visconti device has a hollow tube.
The modified Visconti device lacks a detailed description of said hollow tube having a rectangular cross section.
However, Garvin teaches straw-like suction device where the tubular member has a rectangular cross section (see mouthpiece 38 in Fig. 1 and Col. 3 lines 30-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-section of the tubular member of the modified Visconti device to be a rectangular cross-section as taught by Garvin, as it would be a simple matter of design choice for one of ordinary skill in the art to choose any shape tube and mouthpiece they want. Further, there is no criticality to the shape, as seen in [0025] of the Applicant’s specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: White et al. (US Pat. 8,376,246), Schafer et al. (US Pat. 8,127,789), Williamson et al. (US Pat. 6,550,493), Zonnenberg et al. (US Pat. 11,259,659), and Hanners (US Pat. 9,167,928) are cited to show similar other oral suction devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785